DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 14-17 allowed.
The following is an examiner’s statement of reasons for allowance:
As claim 11, the prior arts in the record fails to disclose or make obvious to a network for an aircraft comprising the switch is flexible and reconfigurable, wherein the switch comprises means for managing data frames via the switch, with the managing means comprising means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch associated with the communication system with the distributed architecture and the memory area; means for controlling the occurrence of the incoming frames which are arranged between the input ports of the switch related to the communication system with the central architecture and the memory area; means for controlling the occurrence of outgoing frames which are arranged between the memory area and the output ports related to the communication system with the distributed architecture; means for controlling the occurrence of outgoing frames which are arranged between the memory area and the output ports related to the communication system with the central architecture; wherein the managing means comprise: first regulating means for regulating the emission of frames on the output ports of the switch related to the communication system with the distributed architecture, with said first regulating means being arranged following the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414